IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JORGE CALDERON-—CANAS, )
Movant, ) No. 3:16-CV-1764-M-BH
VS. ) No. 3:13-CR-466-M (5)
)
UNITED STATES OF AMERICA, }
Respondent. )

ORDER OF THE COURT ON RECOMMENDATION REGARDING
REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

Considering the record in this case and the recommendation of the Magistrate Judge, the
Court hereby finds and orders:

(X) The movant’s Affidavit of Indigency and Affidavit Accompanying Motion for
Permission to Appeal In Forma Pauperis, with a certificate of inmate trust account,
received from the Fifth Circuit Court of Appeals for processing in this Court on
December 18, 2019 (doc. 25), is DENIED for the following reasons:

(X) The Court certifies under Fed. R. App. P. 24(a)(3) and 28 U.S.C. § 1915(a)Q3)
that the appeal is not taken in good faith, and that the appeal presents no legal
points of arguable merit and is therefore frivolous.’

Although this Court has denied the request to proceed in forma pauperis on appeal, the
defendant may challenge the denial by filing a separate motion to proceed in forma
pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for the Fifth Circuit,
within thirty days after service of the notice required by Fed. R. App. P. 24(a)(4). See
Fed. R. App. P. 24(a)(5).

SIGNED this 2] day of January, 2020.

 

 

' A certificate of appealability was denied on September 24, 2019. (See doc. 20.)

 
